Case 5:21-cv-00452-JGB-KK Document 11 Filed 03/29/21 Page 1 of 17 Page ID #:82


   1 Bruce D. Praet SBN 119430
     FERGUSON, PRAET & SHERMAN
   2 A Professional Corporation
     1631 East 18th Street
   3 Santa Ana, California 92705-7101
     (714) 953-5300 telephone
   4 (714) 953-1143 facsimile
     bpraet@aol.com
   5
       Attorneys for Defendants
   6

   7

   8                        UNITED STATES DISTRICT COURT
   9                              DISTRICT OF CALIFORNIA
  10

  11   GLENN THOMAS,                             )   NO. 5:21-cv-00452 JGB KK
                                                 )
  12                      Plaintiff,             )   DEFENDANTS’ ANSWER TO
                                                 )   PLAINTIFF’S COMPLAINT;
  13   v.                                        )   JURY DEMAND
                                                 )
  14 CITY OF FONTANA; ADAM                       )
     CLABAUGH (BADGE NO. 842); JOHN              )
  15 COLLOPY (BADGE NO. 998); JUSTIN             )
     LAING; JOSHUA PATTY and DOES 1-             )
  16 10, inclusive,                              )
                                                 )
  17                  Defendant.                 )
       _________________________________         )
  18

  19         COMES NOW, Defendants, City of Fontana, Adam Clabaugh, John
  20   Collopy, Justin Laing, and Joshua Patty, and answering the unverified Complaint
  21   for themselves alone and pursuant to F.R.Civ.P., Rule 8, admit, deny and allege as
  22   follows:
  23         1.     For answer to paragraph one, Defendants admit jurisdiction is proper,
  24   but deny the remaining allegations in said paragraph.
  25         2.     For answer to paragraph two, Defendants admit the allegations in said
  26   paragraph.
  27         3.     For answer to paragraph three, Defendants deny the allegations in
  28   said paragraph.
Case 5:21-cv-00452-JGB-KK Document 11 Filed 03/29/21 Page 2 of 17 Page ID #:83


   1           4.    For answer to paragraph four, Defendants lack sufficient information
   2   to admit or deny the allegations in said paragraph, and therefore deny same.
   3           5.    For answer to paragraph five, Defendants admit the allegations in said
   4   paragraph.
   5           6.    For answer to paragraph six, Defendants deny the allegations in said
   6   paragraph as phrased.
   7           7.    For answer to paragraph seven, Defendants admit that John Collopy
   8   was acting within the course and scope of his employment with the Fontana Police
   9   Department, but deny the remaining allegations in said paragraph as phrased.
  10           8.    For answer to paragraph eight, Defendants deny the allegations in
  11   said paragraph.
  12           9.    For answer to paragraph nine, Defendants deny the allegations in said
  13   paragraph as phrased.
  14           10.   For answer to paragraph ten, Defendants deny the allegations in said
  15   paragraph.
  16           11.   For answer to paragraph eleven, Defendants lack sufficient
  17   information to admit or deny the allegations in said paragraph, and therefore deny
  18   same.
  19           12.   For answer to paragraph twelve, Defendants lack sufficient
  20   information to admit or deny the allegations in said paragraph, and therefore deny
  21   same.
  22           13.   For answer to paragraph thirteen, Defendants lack sufficient
  23   information to admit or deny the allegations in said paragraph, and therefore deny
  24   same.
  25           14.   For answer to paragraph fourteen, Defendants lack sufficient
  26   information to admit or deny the allegations in said paragraph, and therefore deny
  27   same.
  28   ///


                                               -2-
Case 5:21-cv-00452-JGB-KK Document 11 Filed 03/29/21 Page 3 of 17 Page ID #:84


   1           15.   For answer to paragraph fifteen, Defendants deny the allegations in
   2   said paragraph.
   3           16.   For answer to paragraph sixteen, Defendants lack sufficient
   4   information to admit or deny the allegations in said paragraph, and therefore deny
   5   same.
   6           17.   For answer to paragraph seventeen, Defendants deny the allegations
   7   in said paragraph.
   8           18.   For answer to paragraph eighteen, Defendants deny the allegations in
   9   said paragraph.
  10           19.   For answer to paragraph nineteen, Defendants deny the allegations in
  11   said paragraph.
  12           20.   For answer to paragraph twenty, Defendants deny the allegations in
  13   said paragraph.
  14           21.   For answer to paragraph twenty-one, Defendants admit the
  15   allegations in said paragraph.
  16           22.   For answer to paragraph twenty-two, Defendants admit the
  17   allegations in said paragraph.
  18           23.   For answer to paragraph twenty-three, Defendants deny the
  19   allegations in said paragraph.
  20           24.   For answer to paragraph twenty-four, Defendants deny the allegations
  21   in said paragraph as phrased.
  22           25.   For answer to paragraph twenty-five, Defendants deny the allegations
  23   in said paragraph as phrased.
  24           26.   For answer to paragraph twenty-six, Defendants deny the allegations
  25   in said paragraph.
  26           27.   For answer to paragraph twenty-seven, Defendants deny the
  27   allegations in said paragraph.
  28   ///


                                               -3-
Case 5:21-cv-00452-JGB-KK Document 11 Filed 03/29/21 Page 4 of 17 Page ID #:85


   1         28.    For answer to paragraph twenty-eight, Defendants deny the
   2   allegations in said paragraph.
   3         29.    For answer to paragraph twenty-nine, Defendants deny the allegations
   4   in said paragraph as phrased.
   5         30.    For answer to paragraph thirty, Defendants deny the allegations in
   6   said paragraph.
   7         31.    For answer to paragraph thirty-one, Defendants deny the allegations
   8   in said paragraph as phrased.
   9         32.    For answer to paragraph thirty-two, Defendants deny the allegations
  10   in said paragraph as phrased.
  11         33.    For answer to paragraph thirty-three, Defendants deny the allegations
  12   in said paragraph.
  13         34.    For answer to paragraph thirty-four, Defendants deny the allegations
  14   in said paragraph as phrased.
  15         35.    For answer to paragraph thirty-five, Defendants deny the allegations
  16   in said paragraph.
  17         36.    For answer to paragraph thirty-six, Defendants deny the allegations in
  18   said paragraph.
  19         37.    For answer to paragraph thirty-seven, Defendants reassert and
  20   incorporate their responses to paragraphs 1 through 36 as if fully set forth herein.
  21         38.    For answer to paragraph thirty-eight, Defendants deny the allegations
  22   in said paragraph.
  23         39.    For answer to paragraph thirty-nine, Defendants deny the allegations
  24   in said paragraph.
  25         40.    For answer to paragraph forty, Defendants deny the allegations in
  26   said paragraph.
  27         41.    For answer to paragraph forty-one, Defendants deny the allegations in
  28   said paragraph.


                                                -4-
Case 5:21-cv-00452-JGB-KK Document 11 Filed 03/29/21 Page 5 of 17 Page ID #:86


   1         42.    For answer to paragraph forty-two, Defendants deny the allegations in
   2   said paragraph.
   3         43.    For answer to paragraph forty-three, Defendants deny the allegations
   4   in said paragraph.
   5         44.    For answer to paragraph forty-four, Defendants reassert and
   6   incorporate their responses to paragraphs 1 through 43 as if fully set forth herein.
   7         45.    For answer to paragraph forty-five, Defendants deny the allegations
   8   in said paragraph.
   9         46.    For answer to paragraph forty-six, Defendants deny the allegations in
  10   said paragraph.
  11         47.    For answer to paragraph forty-seven, Defendants deny the allegations
  12   in said paragraph.
  13         48.    For answer to paragraph forty-eight, Defendants deny the allegations
  14   in said paragraph.
  15         49.    For answer to paragraph forty-nine, Defendants deny the allegations
  16   in said paragraph.
  17         50.    For answer to paragraph fifty, Defendants reassert and incorporate
  18   their responses to paragraphs 1 through 49 as if fully set forth herein.
  19         51.    For answer to paragraph fifty-one, Defendants admit the allegations
  20   in said paragraph.
  21         52.    For answer to paragraph fifty-two, Defendants deny the allegations in
  22   said paragraph.
  23         53.    For answer to paragraph fifty-three, Defendants deny the allegations
  24   in said paragraph.
  25         54.    For answer to paragraph fifty-four, Defendants deny the allegations in
  26   said paragraph.
  27         55.    For answer to paragraph fifty-five, Defendants deny the allegations in
  28   said paragraph.


                                                -5-
Case 5:21-cv-00452-JGB-KK Document 11 Filed 03/29/21 Page 6 of 17 Page ID #:87


   1         56.    For answer to paragraph fifty-six, Defendants reassert and incorporate
   2   their responses to paragraphs 1 through 55 as if fully set forth herein.
   3         57.    For answer to paragraph fifty-seven, Defendants deny the allegations
   4   in said paragraph.
   5         58.    For answer to paragraph fifty-eight, Defendants deny the allegations
   6   in said paragraph.
   7         59.    For answer to paragraph fifty-nine, Defendants deny the allegations in
   8   said paragraph.
   9         60.    For answer to paragraph sixty, Defendants deny the allegations in
  10   said paragraph.
  11         61.    For answer to paragraph sixty-one, Defendants deny the allegations in
  12   said paragraph.
  13         62.    For answer to paragraph sixty-two, Defendants deny the allegations in
  14   said paragraph including all subparts.
  15         63.    For answer to paragraph sixty-three, Defendants deny the allegations
  16   in said paragraph.
  17         64.    For answer to paragraph sixty-four, Defendants deny the allegations
  18   in said paragraph.
  19         65.    For answer to paragraph sixty-five, Defendants deny the allegations
  20   in said paragraph.
  21         66.    For answer to paragraph sixty-six, Defendants deny the allegations in
  22   said paragraph.
  23         67.    For answer to paragraph sixty-seven, Defendants deny the allegations
  24   in said paragraph including all subparts.
  25         68.    For answer to paragraph sixty-eight, Defendants deny the allegations
  26   in said paragraph.
  27         69.    For answer to paragraph sixty-nine, Defendants deny the allegations
  28   in said paragraph.


                                                -6-
Case 5:21-cv-00452-JGB-KK Document 11 Filed 03/29/21 Page 7 of 17 Page ID #:88


   1         70.    For answer to paragraph seventy, Defendants reassert and incorporate
   2   their responses to paragraphs 1 through 69 as if fully set forth herein.
   3         71.    For answer to paragraph seventy-one, Defendants deny the
   4   allegations in said paragraph.
   5         72.    For answer to paragraph seventy-two, Defendants deny the
   6   allegations in said paragraph.
   7         73.    For answer to paragraph seventy-three, Defendants deny the
   8   allegations in said paragraph.
   9         74.    For answer to paragraph seventy-four, Defendants deny the
  10   allegations in said paragraph.
  11         75.    For answer to paragraph seventy-five, Defendants deny the
  12   allegations in said paragraph.
  13         76.    For answer to paragraph seventy-six, Defendants deny the allegations
  14   in said paragraph.
  15         77.    For answer to paragraph seventy-seven, Defendants deny the
  16   allegations in said paragraph.
  17         78.    For answer to paragraph seventy-eight, Defendants deny the
  18   allegations in said paragraph.
  19         79.    For answer to paragraph seventy-nine, Defendants reassert and
  20   incorporate their responses to paragraphs 1 through 78 as if fully set forth herein.
  21         80.    For answer to paragraph eighty, Defendants deny the allegations in
  22   said paragraph.
  23         81.    For answer to paragraph eighty-one, Defendants deny the allegations
  24   in said paragraph.
  25         82.    For answer to paragraph eighty-two, Defendants deny the allegations
  26   in said paragraph.
  27         83.    For answer to paragraph eighty-three, Defendants deny the
  28   allegations in said paragraph.


                                                -7-
Case 5:21-cv-00452-JGB-KK Document 11 Filed 03/29/21 Page 8 of 17 Page ID #:89


   1         84.    For answer to paragraph eighty-four, Defendants deny the allegations
   2   in said paragraph.
   3         85.    For answer to paragraph eighty-five, Defendants deny the allegations
   4   in said paragraph.
   5         86.    For answer to paragraph eighty-six, Defendants deny the allegations
   6   in said paragraph.
   7         87.    For answer to paragraph eighty-seven, Defendants deny the
   8   allegations in said paragraph.
   9         88.    For answer to paragraph eighty-eight, Defendants deny the
  10   allegations in said paragraph.
  11         89.    For answer to paragraph eighty-nine, Defendants deny the allegations
  12   in said paragraph.
  13         90.    For answer to paragraph ninety, Defendants reassert and incorporate
  14   their responses to paragraphs 1 through 89 as if fully set forth herein.
  15         91.    For answer to paragraph ninety-one, Defendants deny the allegations
  16   in said paragraph.
  17         92.    For answer to paragraph ninety-two, Defendants deny the allegations
  18   in said paragraph including all subparts.
  19         93.    For answer to paragraph ninety-three, Defendants deny the
  20   allegations in said paragraph.
  21         94.    For answer to paragraph ninety-four, Defendants deny the allegations
  22   in said paragraph.
  23         95.    For answer to paragraph ninety-five, Defendants deny the allegations
  24   in said paragraph.
  25         96.    For answer to paragraph ninety-six, Defendants deny the allegations
  26   in said paragraph.
  27         97.    For answer to paragraph ninety-seven, Defendants reassert and
  28   incorporate their responses to paragraphs 1 through 96 as if fully set forth herein.


                                                -8-
Case 5:21-cv-00452-JGB-KK Document 11 Filed 03/29/21 Page 9 of 17 Page ID #:90


   1         98.    For answer to paragraph ninety-eight, Defendants deny the
   2   allegations in said paragraph.
   3         99.    For answer to paragraph ninety-nine, Defendants deny the allegations
   4   in said paragraph.
   5         100. For answer to paragraph one hundred, Defendants deny the
   6   allegations in said paragraph.
   7         101. For answer to paragraph one hundred one, Defendants deny the
   8   allegations in said paragraph.
   9         102. For answer to paragraph one hundred two, Defendants deny the
  10   allegations in said paragraph.
  11         103. For answer to paragraph one hundred three, Defendants deny the
  12   allegations in said paragraph.
  13         104. For answer to paragraph one hundred four, Defendants deny the
  14   allegations in said paragraph.
  15         105. For answer to paragraph one hundred five, Defendants deny the
  16   allegations in said paragraph.
  17         106. For answer to paragraph one hundred six, Defendants deny the
  18   allegations in said paragraph.
  19         107. For answer to paragraph one hundred seven, Defendants deny the
  20   allegations in said paragraph.
  21         108. For answer to paragraph one hundred eight, Defendants deny the
  22   allegations in said paragraph.
  23         109. For answer to paragraph one hundred nine, Defendants deny the
  24   allegations in said paragraph.
  25         110. For answer to paragraph one hundred ten, Defendants deny the
  26   allegations in said paragraph
  27         111. For answer to paragraph one hundred eleven, Defendants deny the
  28   allegations in said paragraph.


                                              -9-
Case 5:21-cv-00452-JGB-KK Document 11 Filed 03/29/21 Page 10 of 17 Page ID #:91


    1         112. For answer to paragraph one hundred twelve, Defendants deny the
    2   allegations in said paragraph.
    3         113. Answering the Prayer of the Complaint, Defendants deny all
    4   allegations and requests for relief, including all subparts.
    5                            FIRST AFFIRMATIVE DEFENSE
    6         114. As and for a first, separate and distinct affirmative defense, these
    7   answering Defendants allege that the Complaint fails to state a cause of action
    8   against these Defendants.
    9                          SECOND AFFIRMATIVE DEFENSE
   10         115. As and for a second, separate and distinct affirmative defense,
   11   Plaintiff’s Complaint, and each and every purported count alleged therein, fails to
   12   state facts sufficient to constitute a claim upon which relief can be based.
   13                           THIRD AFFIRMATIVE DEFENSE
   14         116. As and for a third, separate and distinct affirmative defense, these
   15   answering Defendants allege that all City of Fontana employees referred to in the
   16   Complaint were, and are now duly qualified, appointed and acting as police
   17   officers of the City of Fontana and peace officers of the State of California,
   18   and that at all times herein mentioned, said employees were engaged in the
   19   performance of their regularly assigned duties as police officers.
   20                          FOURTH AFFIRMATIVE DEFENSE
   21         117. As and for a fourth, separate and distinct affirmative defense, these
   22   answering Defendants allege that all City of Fontana employees referred to in the
   23   Complaint, at all times herein relevant, acted in good faith, without malice, and
   24   within the scope of their duties as police officers for the City of Fontana and as
   25   peace officers for the State of California.
   26   ///
   27

   28   ///


                                                 -10-
Case 5:21-cv-00452-JGB-KK Document 11 Filed 03/29/21 Page 11 of 17 Page ID #:92


    1                              FIFTH AFFIRMATIVE DEFENSE
    2         118. As and for a fifth, separate and distinct affirmative defense, these
    3   answering Defendants allege that the actions of these Defendants in all respects
    4   were reasonable, proper, and legal.
    5                              SIXTH AFFIRMATIVE DEFENSE
    6         119. As and for a sixth, separate and distinct affirmative defense, these
    7   answering Defendants allege that a public employee is not liable for an injury
    8   resulting from his/her act or omission where the act or omission was the result of
    9   the exercise of the discretion vested in him/her.
   10                         SEVENTH AFFIRMATIVE DEFENSE
   11         120. As and for a seventh, separate and distinct affirmative defense, these
   12   answering Defendants allege that Plaintiff did not suffer any detriment or damage
   13   in any amount whatsoever or at all.
   14                          EIGHTH AFFIRMATIVE DEFENSE
   15         121. As and for an eighth, separate and distinct affirmative defense, these
   16   answering Defendants allege that Plaintiff has failed to comply with applicable
   17   sections of the California Government Code relating to claims and actions against
   18   public entities and public employees.
   19                           NINTH AFFIRMATIVE DEFENSE
   20         122. As and for a ninth separate and distinct affirmative defense, these
   21   answering Defendants allege that Plaintiff’s complaint is untimely and barred by
   22   the applicable statutes of limitation.
   23                           TENTH AFFIRMATIVE DEFENSE
   24         123. As and for a tenth, separate and distinct affirmative defense, these
   25   answering Defendants allege that public employees are immune from liability for
   26   acts undertaken in an official capacity, in good faith and in compliance with
   27   clearly established law.
   28   ///


                                                 -11-
Case 5:21-cv-00452-JGB-KK Document 11 Filed 03/29/21 Page 12 of 17 Page ID #:93


    1                            ELEVENTH AFFIRMATIVE DEFENSE
    2          124. As and for a eleventh, separate and distinct affirmative defense, these
    3   answering Defendants allege that the alleged emotional distress suffered by
    4   Plaintiff, if at all, was not reasonably foreseeable and was not the result of any
    5   extreme or outrageous conduct by any of these Defendants.
    6                            TWELFTH AFFIRMATIVE DEFENSE
    7          125. As and for a twelfth, separate and distinct affirmative defense, these
    8   answering Defendants allege that probable cause existed for the arrest and/or
    9   detention of Plaintiff and that all contacts were reasonable and proper.
   10                        THIRTEENTH AFFIRMATIVE DEFENSE
   11          126. As and for a thirteenth, separate and distinct affirmative defense,
   12   these answering Defendants allege that the acts, omissions and alleged injuries in
   13   the Complaint were not reasonably foreseeable to any of these defendants.
   14                        FOURTEENTH AFFIRMATIVE DEFENSE
   15          127. As and for a fourteenth, separate and distinct affirmative defense,
   16   these answering Defendants allege that any injuries to Plaintiff were due to and
   17   caused by the negligence and omissions of Plaintiff to care for himself, which
   18   carelessness, negligence and omissions were the proximate cause of the damage, if
   19   any, to the Plaintiff.
   20                            FIFTEENTH AFFIRMATIVE DEFENSE
   21          128. As and for a fifteenth, separate and distinct affirmative defense, these
   22   answering Defendants allege that a public employee is not liable for his/her act or
   23   omission, exercising due care in the execution or enforcement of any law.
   24                            SIXTEENTH AFFIRMATIVE DEFENSE
   25          129. As and for an sixteenth, separate and distinct affirmative defense,
   26   these answering Defendants allege that a public employee is not liable for any
   27   injury caused by the act or omission of another person.
   28   ///


                                                -12-
Case 5:21-cv-00452-JGB-KK Document 11 Filed 03/29/21 Page 13 of 17 Page ID #:94


    1                      SEVENTEENTH AFFIRMATIVE DEFENSE
    2          130. As and for a seventeenth, separate and distinct affirmative defense,
    3   these answering Defendants allege that to the extent that Plaintiff suffered any
    4   detriment, such detriment was caused or contributed to by the negligence of
    5   Plaintiff.
    6                       EIGHTEENTH AFFIRMATIVE DEFENSE
    7          131. As and for an eighteenth, separate and distinct affirmative defense,
    8   these answering Defendants allege that to the extent that Plaintiff suffered any
    9   detriment, such detriment was voluntarily consented to by the Plaintiff.
   10                       NINETEENTH AFFIRMATIVE DEFENSE
   11          132. As and for a nineteenth, separate and distinct affirmative defense,
   12   these answering Defendants allege that to the extent that Plaintiff suffered any
   13   detriment, the risk of such detriment was assumed by Plaintiff.
   14                       TWENTIETH AFFIRMATIVE DEFENSE
   15          133. As and for a twentieth, separate and distinct affirmative defense, these
   16   answering Defendants allege that a public entity is not liable for any injury
   17   resulting from an act or omission of any of its employees where the employee is
   18   immune from liability.
   19                     TWENTY-FIRST AFFIRMATIVE DEFENSE
   20          134. As and for a twenty-first, separate and distinct affirmative defense,
   21   these answering Defendants allege that to the extent Plaintiff suffered any
   22   detriment, such was unavoidable.
   23                    TWENTY-SECOND AFFIRMATIVE DEFENSE
   24          135. As and for a twenty-second, separate and distinct affirmative defense,
   25   these answering Defendants allege that if it should be found that these answering
   26   Defendants are in any manner legally responsible for the damages, if any,
   27   sustained by Plaintiff, which these Defendants specifically deny, then such
   28   damages were proximately caused or contributed to by other parties, whether


                                                -13-
Case 5:21-cv-00452-JGB-KK Document 11 Filed 03/29/21 Page 14 of 17 Page ID #:95


    1   Plaintiffs, Defendants, Cross-Complainants, Cross-Defendants, or otherwise, in
    2   this case, whether served or not served, and by other persons or entities not
    3   presently parties to this action, and it is necessary that the proportionate degree of
    4   negligence or fault of each and every said person or entity be determined and
    5   prorated and that any judgment which might be rendered against these answering
    6   Defendants be reduced not only by that degree of negligence found to exist as to
    7   other parties, but by the total of that degree of negligence or fault found to exist as
    8   to other said persons or entities.
    9                      TWENTY-THIRD AFFIRMATIVE DEFENSE
   10         136. As and for an twenty-third, separate and distinct affirmative defense,
   11   these answering Defendants allege that public employees are immune from
   12   liability for acts undertaken in an official capacity and in good faith.
   13                    TWENTY-FOURTH AFFIRMATIVE DEFENSE
   14         137. As and for a twenty-fourth, separate and distinct affirmative defense,
   15   these answering Defendants allege that the force, if any, used upon Plaintiff by any
   16   of these Defendants was reasonable and necessary under the circumstances, and
   17   that the injuries or damages allegedly suffered by Plaintiff as a result of
   18   conduct by any of these Defendants were due to and caused by reason of
   19   Plaintiff’s unlawful acts and conduct.
   20                      TWENTY-FIFTH AFFIRMATIVE DEFENSE
   21         138. As and for a twenty-fifth, separate and distinct affirmative defense,
   22   these answering Defendants allege that it was reasonable to believe that Plaintiff
   23   was wanted on a valid arrest warrant and that any resulting detention or arrest was
   24   therefore reasonable and proper.
   25                      TWENTY-SIXTH AFFIRMATIVE DEFENSE
   26         139. As and for a twenty-sixth, separate and distinct affirmative defense,
   27   these answering Defendants allege that these Defendants are immune from
   28   liability for service of a facially valid warrant.


                                                  -14-
Case 5:21-cv-00452-JGB-KK Document 11 Filed 03/29/21 Page 15 of 17 Page ID #:96


    1                   TWENTY-SEVENTH AFFIRMATIVE DEFENSE
    2         140. As and for a twenty-seventh, separate and distinct affirmative
    3   defense, these answering Defendants allege that Defendants Plaintiff does not fall
    4   within the parameters of California Civil Code § 52.1 and has not stated a cause of
    5   action under such statute.
    6                    TWENTY-EIGHTH AFFIRMATIVE DEFENSE
    7         141. As and for a twenty-eighth, separate and distinct affirmative defense,
    8   these answering Defendants allege that the City of Fontana employees had
    9   probable cause to stop, detain and investigate the Plaintiff and to use such force as
   10   reasonably appeared necessary to accomplish their lawful purpose being in all
   11   respects, reasonable, proper, necessary and legal.
   12                     TWENTY-NINTH AFFIRMATIVE DEFENSE
   13         142. As and for a twenty-ninth, separate and distinct affirmative defense,
   14   these answering Defendants allege that the City of Fontana is not liable for
   15   punitive or exemplary damages, in any sum, or at all.
   16                        THIRTIETH AFFIRMATIVE DEFENSE
   17         143. As and for a thirtieth, separate and distinct affirmative defense, these
   18   answering Defendants allege that a municipality is not a "person" within the
   19   meaning of 42 U.S.C. § 1983, and cannot, absent certain circumstances such as
   20   deliberate indifference, reckless disregard or purpose to harm, be liable under that
   21   section.
   22                      THIRTY-FIRST AFFIRMATIVE DEFENSE
   23         144. As and for a thirty-first, separate and distinct affirmative defense,
   24   these answering Defendants allege that these Defendants acted in good faith and
   25   did not intentionally violate any clearly established constitutional right of Plaintiff.
   26   ///
   27   ///
   28   ///


                                                 -15-
Case 5:21-cv-00452-JGB-KK Document 11 Filed 03/29/21 Page 16 of 17 Page ID #:97


    1                     THIRTY-SECOND AFFIRMATIVE DEFENSE
    2         145. As and for a thirty-second, separate and distinct affirmative defense,
    3   these answering Defendants allege that any violation of Plaintiff’s constitutional
    4   rights, which these Defendants deny, was not pursuant to any custom, policy or
    5   practice of Defendant City of Fontana.
    6                      THIRTY-THIRD AFFIRMATIVE DEFENSE
    7         146. As and for a thirty-third, separate and distinct affirmative defense,
    8   these answering Defendants allege that the standard for Plaintiff’s constitutional
    9   claims, if any, is that of deliberate indifference and that the conduct of these
   10   Defendants did not rise to such a standard.
   11                     THIRTY-FOURTH AFFIRMATIVE DEFENSE
   12         147. As and for a thirty-fourth, separate and distinct affirmative defense,
   13   these answering Defendants allege that these Defendants owed no statutory or
   14   other legal duty to Plaintiff and that no cause of action for negligence may be
   15   brought against a public entity.
   16                      THIRTY-FIFTH AFFIRMATIVE DEFENSE
   17         148. As and for a thirty-fifth, separate and distinct affirmative defense,
   18   these answering Defendants allege that they are entitled to all other applicable
   19   affirmative defenses and immunities provided by state and federal law not
   20   specifically set forth herein and specifically reserve the right to add to or amend
   21   this Answer prior to the date of trial in order to conform the pleadings to
   22   established evidence.
   23                      THIRTY-SIXTH AFFIRMATIVE DEFENSE
   24         149. As and for a thirty-sixth, separate and distinct affirmative defense,
   25   these answering Defendants allege that no cause of action for any form of
   26   ///
   27   ///
   28   ///


                                                 -16-
Case 5:21-cv-00452-JGB-KK Document 11 Filed 03/29/21 Page 17 of 17 Page ID #:98


    1   negligence may be brought against a public entity without a statutorily imposed
    2   duty, of which none is alleged or exists.
    3   Dated: March 29, 2021                    FERGUSON, PRAET & SHERMAN
                                                 A Professional Corporation
    4

    5                                   By:         /s/ Bruce D. Praet
                                                 Bruce D. Praet, Attorneys for
    6                                            City of Fontana Defendants
    7
                                 DEMAND FOR JURY TRIAL
    8
              Defendants hereby demand a trial by jury in the above-referenced
    9
        matter.
   10
        DATED: March 29, 2021                    FERGUSON, PRAET & SHERMAN
   11                                            A Professional Corporation
   12
                                           By:      /s/ Bruce D. Praet
   13                                            Bruce D. Praet, Attorneys for
                                                 City of Fontana Defendants
   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28



                                                 -17-
